Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing RELIASTAR LIFE INSURANCE COMPANY Minimum Guaranteed OF NEW YORK Income Benefit Rider A Stock Company ( HEREINAFTER CALLED WE , US AND OUR ) The Contract to which this Minimum Guaranteed Income Benefit Rider (this Rider) is attached is hereby modified by the provisions of this Rider. The Rider's provisions shall control when there is a conflict between this Rider and the Contract. Any capitalized terms not defined in this Rider shall have the meaning given to them in the Contract. This Rider provides an option to receive a Minimum Guaranteed Income Benefit (MGIB) instead of the standard Annuity Payments payable under the Contract. The MGIB may only be exercised on certain specified Exercise Dates, as described below. This Rider has no Cash Surrender Value. Benefits provided and charges made under the terms and conditions of this Rider are described below. This Rider will remain in effect until terminated under the conditions described below. I MPORTANT T ERMS The C ontract means the Contract to which this Rider is attached. The te rm Credi t is defined in the Contract or its Riders and Endorsements. If not defined in the Contract or its Riders and Endorsements, the Credit shall be zero. A Deter mination Date is any date on which the applicable MGIB Ratchet Base is determined. Determina tion Dates are defined in the Contract Schedule. Eligible Premiu ms are premiums paid on or after the Rider date but within the Eligible Premium Time Period as defin ed in the Contract Schedule. An Exe rcise Date is any date on which the MGIB option can be exercised. Exercise Dates are defined in the Co ntract Schedule. The M GIB is the minimum guaranteed income benefit provided in this Rider. The R ider Dat e is the date this Rider becomes effective. The Rider Date is the same as the Contract Date unless a differen t Rider Date is shown in the Contract Schedule. A Waiti ng Peri od is required before you may elect to receive the MGIB. The Waiting Period is the time period between the Rider Date and the first Exercise Date. The Waiting Period is shown in the Contract Schedule . I NVESTMENT O PTION C LASSIFICATIONS The fo llowing investment option classifications are used to determine the MGIB (as described below in the M inimum Guaranteed Income Benefit Calculation): Covered Funds, applicable to this Rider and existing on the Rider Date, are any investment options not designated as Special Funds. We may classify newly available investment options as Covered Funds. We may reclassify an existing investment option as a Covered Fund or remove such designation upon 30 days notice to you. Such reclassification will apply to amounts transferred or otherwise added to such investment option (s) after the date of change. While the Rider is in effect, any investments in Fixed Allocation Funds are to be considered as Covered Funds for purposes of determining the applicable MGIB Rollup Base, as well as any applicable death benefit under the Contract. RLNY-RA-2025(10/06) 1 Special Funds, applicable to this Rider and existing on the Contract Date, are defined in the Contract Schedule. We may classify newly available investment options as Special Funds. We may reclassify an existing investment option as a Special Fund or remove such designation upon 30 days notice to you. Such reclassification will apply to amounts transferred or otherwise added to such investment option(s) after the date of change. The following investment option classifications are used for the purpose of MGIB Rebalancing (as described below): Accepted Funds, applicable to this Rider and existing on the Rider Date, are defined in the Contract Schedule. We may classify newly available investment options as Accepted Funds. We may reclassify an existing investment option as an Accepted Fund or remove such designation upon 30 days notice to you. Such reclassification will apply to amounts transferred or otherwise added to such investment option(s) after the date of change. Non-Accepted Funds, applicable to this Rider and existing on the Rider Date, are all investment options designated as Fixed Allocation Funds or Other Funds. Fixed Allocation Funds, applicable to this Rider and existing on the Rider Date, are defined in the Contract Schedule. We may classify newly available investment options as Fixed Allocation Funds . We may reclassify an existing investment option as a Fixed Allocation Fund or remove such designation upon 30 days notice to you. Such reclassification will apply to amounts transferre d or otherwise added to such investment option(s) after the date of change. Other Funds, applicable to this Rider and existing on the Rider Date, are any investment options not de signated as Accepted Funds or Fixed Allocation Funds. We may classify newly available investme nt options as Other Funds. We may reclassify an existing investment option as an Other Fund or remove such designation upon 30 days notice to you. Such reclassification will apply to amounts transferred or otherwise added to such investment option(s) after the date of change. M INIMUM G UARANTEED I NCOME B ENEFIT C ALCULATION The M GIB is calculated as follows: T he MGIB Benefit Base (as defined below) on the Exercise Date, less any surrender charges a nd Premium Tax, multiplied by; T he applicable MGIB Income Plan Factor (as defined below) on the Exercise Date. MGIB Benefit Base Definition The M GIB Be nefit Base for determining the MGIB on the Exercise Date is the greater of (1) and (2), where: Is the lesser of the Maximum MGIB Rollup Base (as defined below) and the sum of (a) and (b) w here: (a ) is the MGIB Rollup Base for Covered Funds (as defined below); and (b ) is the MGIB Rollup Base for Special Funds (as defined below). Is the MGIB Ratchet Base (as defined below). Calculatio n o f the MGIB Rollup Bases Maximum MG IB Rollup Base The M aximum MGIB Rollup Base is defined in the Contract Schedule.
